DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 03/13/2020.
Status of Claims
Claims 1-20 filed on 03/13/2020 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but it appears they would be distinguished from the prior art references cited by the Examiner if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of users segmentation based on profile and demographic data and product recommendation. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method comprising: retrieving behavioral data and demographic data of at least one user; inputting the behavioral data and the demographic data into a plurality of machine learning models; for each respective machine learning model of the plurality of machine learning models: receiving, as an output from the respective machine learning model, a respective activity parameter characterizing a predicted activity occurring within a time window; determining, based on at least one activity parameter of the received respective activity parameters, a category to which the behavioral data and the demographic data belong; and adjusting a plurality of communication settings based on the determined category”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for users segmentation and product recommendation. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 14 and 18 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 14 and 18 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-13, 15-17, and 19-20 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for users segmentation and recommend product. As a result, claims 2-13, 15-17, and 19-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “from a profile database”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. When considered in view of the claim as a whole, the step of “retrieving” does not integrate the abstract idea into a practical application because “retrieving” is an insignificant extra solution activity to the judicial exception. With respect to the use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. Elements in the present claims do not solve a technical problem, but an administrative/business method, i.e. users segmentation and product recommendation. Since the mathematical algorithms or models used in the present application do not serve a technical purpose, but a business purpose, and their implementation does not go beyond generic technical implementation, the use of the artificial intelligence techniques, do not contribute to a technical character and they are to be part of the abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 14 and 18 recite substantially similar limitations to those recited with respect to claim 1. Although claim 14 further recites “A system comprising: an activity parameter generator” and claim 18 further recites “A non-transitory computer readable storage medium and a processor”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 14 and 18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-13, 15-17, and 19-20 include additional elements beyond those recited by independent claims 1, 14, and 18. The additional elements in the dependent claims include “encoding” as in claims 3, “receiving” as in claim 4. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception. As a result, claims 2-13, 15-17, and 19-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “from a profile database”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. The step of “retrieving” does not amount to significantly more than the abstract idea because “retrieving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll), and training a machine learning model is used to apply the abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 14 and 18 recite substantially similar limitations to those recited with respect to claim 1. Although claim 14 further recites “A system comprising: an activity parameter generator” and claim 18 further recites “A non-transitory computer readable storage medium and a processor”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 14 and 18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-13, 15-17, and 19-20 include additional elements beyond those recited by independent claims 1, 14, and 18. The additional elements in the dependent claims include “encoding” as in claims 3, “receiving” as in claim 4. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. The step of “receiving” does not amount to significantly more than the abstract idea because “receiving” is well-understood, routine and conventional. As a result, claims 2-13, 15-17, and 19-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lacey et al. (US 20160189210 A1)
Regarding claim 1. Lacey teaches A method comprising: [Lacey, claim 1, Lacey teaches “A computer-implemented method for applying machine learning to define at least one respective segment of a user base and predicting behavior associated with the segment”] retrieving, from a profile database, behavioral data and demographic data of at least one user; [Lacey, para. 0058, Lacey teaches “For example, the present application provides clients 304 an ability to define behaviors of their users for which predictions are desired. In one or more implementation, this can be accomplished by tagging a user's profile when the particular behavior occurs. A prediction engine can be provided that analyzes information associated with the profiles, including information representing when users have engaged in the behavior, those that have not, how frequently, and how recently.” emphasis added, wherein using behavioral and profile data. Further, para. 0105 teaches “query builder reports and demographic profiles” wherein retrieving from a database] inputting the behavioral data and the demographic data into a plurality of machine learning models; [Lacey, para. 0061, Lacey teaches “A variety of machine learning features can be created from the data, such that quantitative tools and measures (e.g., data tables and graphical representations) can be built that represent past and future user behavior” wherein past behavior are used in ML models] for each respective machine learning model of the plurality of machine learning models: receiving, as an output from the respective machine learning model, a respective activity parameter characterizing a predicted activity occurring within a time window; [Lacey, para. 0033, Lacey teaches “In one or more implementations event-level data, such as relating to individual purchases, messages received, whether or not users interact with messages, web sites and/or mobile applications, are received by information processor 102 and stored in one or more databases. Functionality is provided to process information associated with individual clients' past behavior, such as regarding the user'sinteractions, and one or more predictive models are built that are usable to form accurate predictions about future behavior. For example, an e-commerce client may have one million users, and predictions are made regarding the probability of one or more of the users taking some form of action (e.g., making a purchase) within a predefined time period, such as 30 days.” Wherein “predictions are made regarding the probability of one or more of the users taking some form of action” is equivalent to ML models output of activity prediction in  a future time window] determining, based on at least one activity parameter of the received respective activity parameters, a category to which the behavioral data and the demographic data belong; [Lacey, para. 0004, Lacey teaches “applying machine learning to define at least one respective segment of a user base and predicting behavior associated with the segment” wherein using ML for segmentation. Further, see para. 0052 “For example, one user might have a 3% chance of purchasing a product within the next 30 days. And that would put the user in the top 998 k-Tile, while another user might just have a 0.1% chance of purchasing, which would put that user in 300 k-Tile. A variety of predictions, for example, relating to nine different categories can be made as a function of a k-Tile and the predictions can be provided in a data “asset” for clients and that are usable for, for example, personalizing communications, websites or the like, as well as to assist with building lists of clients and developing new messages and potentially to control experiences of users” wherein segmentation based on behavioral parameters] and adjusting a plurality of communication settings based on the determined category [Lacey, para. 0110, Lacey teaches “Particular inventory, styles, sizes, colors brands can be recommended as a function of the likelihood of a user responding accordingly. Respective communication channels and data are unified and processed substantially in real-time to predict future behavior, provide recommendations that drive user actions, and optimize data flow” wherein “Particular inventory, styles, sizes, colors brands can be recommended as a function of the likelihood of a user responding accordingly” is equivalent to “adjusting a plurality of communication settings based on the determined category”].  
Regarding claim 2. further comprising generating a data structure from the behavioral data and the demographic data, wherein inputting the behavioral data and the demographic data into the plurality of machine learning models comprises inputting the data structure into the plurality of machine learning models [Lacey, para. 0055 and 0063, Lacey teaches “a decision tree method and a second derivative method. With regard to the decision tree method, a decision tree learning model can be trained to predict behavior for a given user based on the k-Tile value, as shown and describe herein. A decision tree can be built with a depth of two, thereby yielding four distinct intervals of k-Tiles” wherein structuring data. Further, para. 0063 teaches “The present application can be configured to implement one or more modules to structure data and ensure that time is treated effectively and appropriately, thereby enabling a gradient boosting machine to develop and/or implement a formula that improves predicting future behavior” wherein structuring data for predicting user’s behavior].  
Regarding claim 4. further comprising: determining that an activity has occurred; [Lacey, para. 0058, Lacey teaches “provides clients 304 an ability to define behaviors of their users for which predictions are desired. In one or more implementation, this can be accomplished by tagging a user's profile when the particular behavior occurs” wherein determining that an activity has occurred] receiving an empirical activity parameter characterizing the activity that has occurred; [Lacey, para. 0071, Lacey teaches “the application identifies how well models are calibrated, such that when a model predicts the chance of an event (e.g., an opt-out) occurring” wherein a model predicts the chance of an event (e.g., an opt-out) occurring is equivalent to empirical activity parameter characterizing the activity that has occurred] updating a training set using the behavioral data and the demographic data; [Lacey, para. 0053, Lacey teaches “The models are configured to adapt and continuously update the predictions being updated without the client having to go in and conduct manual analysis” wherein updating models] labeling the updated training set using the empirical activity parameter; [Lacey, para. 0074, Lacey teaches “clients 304 can tag various data elements, such as content, items and campaigns, that represent a respective attribute of those entities. When the present application makes a prediction about a particular user 306, such as the likelihood of making a purchase, the tags that are applied by the client 304 can be used for improved filtering and increased granularity with regard to the data analysis. For example, a plurality of tags could be applied for a client that happens to be a subscription-based client and is a “vanilla” e-commerce client. Predictions can be automatically tailored for the two different use cases” wherein labeling updated training set] and training a machine learning model of the plurality of machine learning models using the labeled training set [Lacey, para. 0058, Lacey teaches “provides clients 304 an ability to define behaviors of their users for which predictions are desired. In one or more implementation, this can be accomplished by tagging a user's profile when the particular behavior occurs. A prediction engine can be provided that analyzes information associated with the profiles, including information representing when users have engaged in the behavior, those that have not, how frequently, and how recently. Clients 304 can be provided with access to custom predictions through a plurality of channels. The custom prediction can be offered in a number and k-Tile format” wherein tagging or labeling trained data set. Para. 0074 teaches “an ability for individual clients to customize models, for example, to account for different time durations over the course of an hour, day, month, or the like. In addition or in the alternative, clients 304 can tag various data elements, such as content, items and campaigns, that represent a respective attribute of those entities. When the present application makes a prediction about a particular user 306, such as the likelihood of making a purchase, the tags that are applied by the client 304 can be used for improved filtering and increased granularity with regard to the data analysis. For example, a plurality of tags could be applied for a client that happens to be a subscription-based client and is a “vanilla” e-commerce client. Predictions can be automatically tailored for the two different use cases” wherein labeling for the purpose ML prediction].  
Regarding claim 5. wherein the plurality of machine learning models comprise a recency model, a frequency model, and a value model [Lacey, Para. 0053 “process information and values associated with user activity recency, frequency and monetary (“RFM”) to form explicit predictions for users. For example, predictions can be made for how much money users are likely to spend, or the likelihood of making purchases or average order values” wherein recency model, a frequency model, and a value model].  
Regarding claim 6. wherein the respective activity parameter for the recency model is a predicted recency, the predicted recency occurring within the time window [Lacey, para. 0033, Lacey teaches “Functionality is provided to process information associated with individual clients' past behavior, such as regarding the user's interactions, and one or more predictive models are built that are usable to form accurate predictions about future behavior. For example, an e-commerce client may have one million users, and predictions are made regarding the probability of one or more of the users taking some form of action (e.g., making a purchase) within a predefined time period, such as 30 days” wherein a predicted recency occurring within the time window].  
Regarding claim 7. wherein determining, based on the predicted recency, the category to which the behavioral data and the demographic data belong comprises:  38FW Dkt Ref 27915-45436 determining that the predicted recency is indicative of high recency; [Lacey, para. 0106, Lacey teaches “a likelihood of a user to purchase within the next day, the next 7 days, the next 30 days” wherein a predicted recency is indicative of high recency] and determining that the behavioral data and the demographic data belong to a user group characterized by the high recency [Lacey, para. 0052, Lacey teaches “one user might have a 3% chance of purchasing a product within the next 30 days. And that would put the user in the top 998 k-Tile, while another user might just have a 0.1% chance of purchasing, which would put that user in 300 k-Tile” wherein high recency group characterization].  
Regarding claim 8. wherein the respective activity parameter for the frequency model is a predicted frequency, the predicted frequency occurring within the time window [Lacey, para. 0004, 0053, and 0058, Lacey teaches “electronic usage information that is associated with recency, frequency and monetary spending from a plurality of computing devices associated with a user base representing a plurality of users is processed”, “process information and values associated with user activity recency, frequency and monetary (“RFM”) to form explicit predictions for users”, and “A prediction engine can be provided that analyzes information associated with the profiles, including information representing when users have engaged in the behavior, those that have not, how frequently, and how recently”  wherein predicted frequency occurring within the time window].  
Regarding claim 9. wherein determining, based on the predicted frequency, a category to which the behavioral data and the demographic data belong comprises: determining that the predicted frequency is indicative of high frequency; [Lacey, para. 0004, 0053, and 0058, Lacey teaches “electronic usage information that is associated with recency, frequency and monetary spending from a plurality of computing devices associated with a user base representing a plurality of users is processed”, “process information and values associated with user activity recency, frequency and monetary (“RFM”) to form explicit predictions for users”, and “A prediction engine can be provided that analyzes information associated with the profiles, including information representing when users have engaged in the behavior, those that have not, how frequently, and how recently”  wherein predicted high frequency] and determining that the behavioral data and the demographic data belong to a user group characterized by the high frequency [Lacey, para. 0082, Lacey teaches “For each user, a prediction was made and then an observation is made during the held-out period to identify what actually happened. Users are then sorted, from the lowest predicted outcome to the highest, and the users are “binned” into percentiles (or deciles), and the average prediction and average actual outcome are predicted” wherein high frequency characterization].  
Regarding claim 10. wherein adjusting the plurality of communication settings comprises determining an activity opportunity to be communicated to the at least one user [Lacey, para. 0110, Lacey teaches “Such predictive measures effectively increase the likelihood of capturing user 306 interests, including based upon respective devices, time, geography, purchase history and future likelihood. Particular inventory, styles, sizes, colors brands can be recommended as a function of the likelihood of a user responding accordingly. Respective communication channels and data are unified and processed substantially in real-time to predict future behavior, provide recommendations that drive user actions, and optimize data flow” wherein “Particular inventory, styles, sizes, colors brands can be recommended as a function of the likelihood of a user responding accordingly” is equivalent to “activity opportunity to be communicated to the at least one user”].  
Regarding claim 11. wherein the respective activity parameter for the value model is a predicted value, the predicted value occurring within the time window [Lacey, para. 0035, Lacey teaches “Purchase Value: expected purchase value (given a purchase); Purchase Basket Size: expected number of items purchased (given a purchase); Email Opt Out: probability that a user will opt out of all email (given sent an email); “Concierge” Opt Out: probability a user will opt out of concierge (given a page view with concierge); “Scout” Opt Out: probability a user will opt out of scout (given a page view with scout); Discount: probability of purchasing with a discount. Predictions can be written to the client's user profile collection as variables and, for example, prefixed with a reserved 2 identifier, such as “st_” to differentiate them from other client vars. Each model can predict either a probability (when modeling the chance of something occurring—like a page view) or an expected value (when modeling the expected value of an outcome—like dollars purchased). Values can be stored directly, or can apply transformations to them that may be more helpful to clients 304” wherein a predicted value occurring within the time window. Also, see para. 0047 ““item_7” represents a predicted item value if a purchase is predicted within next 7 days”].  
Regarding claim 12. wherein determining, the category to which the behavioral data and the demographic data belong comprises: determining that the predicted value is indicative of high value; [Lacey, para. 0053, Lacey teaches “process information and values associated with user activity recency, frequency and monetary (“RFM”) to form explicit predictions for users. For example, predictions can be made for how much money users are likely to spend” wherein “how much to spend” is equivalent to a high predicted value] and  39FW Dkt Ref 27915-45436 determining that thebehavioral data and the demographic data belong to a user group characterized by the high value  [Lacey, para. 0051, Lacey teaches “a module implements an application of an algorithm in which the users are sorted in a rank order as a function of a likeliness to perform one of the predicted events (as shown and described herein), and the user base is divided by 1000. The result is that the top 1000th k-Tile (or top 0.1% of all users) are the predicted users who are most likely to perform a predicted event” wherein behavioral data and the demographic data belong to a user group characterized by the high value].  
Regarding claims 15-17, claims 15-17 recite substantially similar limitations as claim 2 and 4-5, respectively; therefore, claims 15-17 are rejected with the same rationale, reasoning, and motivation provided above for claims 2 and 4-5, respectively. Claims 2 and 4-5 are method claims while claims 15-17 are directed to a system which is anticipated by Lacey claim 11.
Regarding claims 14 and 18, claims 14 and 18 recite substantially similar limitations as claim 1; therefore, claims 14 and 18 are rejected with the same rationale, reasoning, and motivation provided above for claim 1. Claim 1 is a method claim while claim 14 is directed to a system which is anticipated by Lacey claim 11 where the activity parameter generator is equivalent to the processor and claim 18 is directed to a non-transitory computer readable storage medium which is anticipated by Lacey claim 11.
Regarding claims 19-20, claims 19-20 recite substantially similar limitations as claims 4-5, respectively; therefore, claims 19-20 are rejected with the same rationale, reasoning, and motivation provided above for claims 4-5, respectively. Claims 4-5 are method claims while claims 19-20 are directed to a non-transitory computer readable storage medium which is anticipated by Lacey claim 11.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623